Citation Nr: 1207315	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-28 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for major depression.

2.  Entitlement to a rating in excess of 20 percent for postoperative residuals of a laminectomy at L4-5, to include muscle spasms and lumbar pain.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and November 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran has since moved to Florida.

The Veteran's claim for an initial rating in excess of 10 percent for a depressive disorder was previously before the Board in March 2007 and July 2010.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to a rating in excess of 20 percent for postoperative residuals of a laminectomy at L4-5, to include muscle spasms and lumbar pain; entitlement to separate initial ratings in excess of 10 percent each for radiculopathy of each lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to December 22, 2005, the Veteran's major depression was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  For the period beginning December 22, 2005, the available evidence shows that the Veteran's major depression was not manifested by occupational and social impairment with occasional decrease in work efficiency.


CONCLUSIONS OF LAW

1.  For the period prior to December 22, 2005, the requirements for an initial evaluation of 30 percent for major depression are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2011).

2.  For the period beginning December 22, 2005, the requirements for an evaluation in excess of 10 percent for major depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  The Veteran was afforded a VA examination in October 2002.  VA has made numerous attempts to provide additional VA examinations to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443  .

The applicable rating criteria for evaluating major depression provide for a 10 percent disability evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id. 

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Factual Background

In April 2002, the Veteran filed a claim of entitlement to service connection for depression, to include as secondary to his service-connected lumbar spine disorder.  

The Veteran was privately hospitalized for alcohol abuse from December 1994 to March 1995 at St. Joseph's outpatient clinic.  

In July 1998, the Veteran was diagnosed with mild to moderate dysthymia during treatment at the Champlain Valley Physicians Hospital (CVPH).  In August 1998, the Veteran was voluntarily admitted to CVPH for four days, following increased feelings of depression ,anxiety, and thoughts of suicide.  He had no intent or immediate suicidal plan.  Following his course of treatment he was discharged with "significant improvement from the initial dysphoric presentation on admission."  He was diagnosed with major depression disorder and alcohol abuse, and assigned a GAF of 65.

In May 2002, VA diagnosed the Veteran with an adjustment reaction with anxiety and depression by the VA.  He exhibited poor judgment by using his employee credit card to run up non-reimbursable personal expenses, resulting in the loss of his job.  On mental status examination he was fully oriented, and his immediate, recent and remote memory were intact.  His motor activity was agitated, his speech pressured, and his mood anxious.  His affect was appropriate, his thought process intact, and he denied suicidal and homicidal ideation.  He also denied hallucinations and delusions.  His insight was noted to be impaired.

During a May 2002 VA behavioral health outpatient treatment the Veteran noted that in the 10 years since he discharged from service he had married and divorced, hurt his back, filed for bankruptcy, spent 12 weeks in outpatient rehabilitation for alcohol abuse, gambled heavily, had back surgery, and on two occasions used employer credit cards to run up personal expenses.  He was noted to have limited insight.  Also in May 2002, the Veteran was noted to have a diagnosis of posttraumatic stress disorder (PTSD) by a VA clinical social worker.  

In August 2002, a VA clinical social worker submitted a statement that the Veteran had been diagnosed by a VA psychiatrist with prolonged PTSD, depression, and alcohol abuse in remission.  The Veteran was noted to be on prescription medication (anti-depressant), but that a satisfactory medication had not yet been found.

In October 2002, the Veteran was afforded a VA examination.  He reported his hospitalization for alcohol abuse, and major depression in 1998.  He stated that he was currently on medication for his psychiatric disorders, but that there were side-effects.  He described a history of problems with gambling, which led to his use of company credit cards for personal expenses.  He reported several incidents of driving while intoxicated, but stated he had abstained from alcohol for six months.  He had held several jobs since discharge from service, the longest lasted three years.  At the time of the examination, he was working for a grocery store.  

On mental status examination he was dressed appropriately with good hygiene, and was cooperative.  He stated his mood was "blah" and that he felt like his life was "going nowhere."  His affect was anhedonic at times during the interview.  His speech, however, was spontaneous, logical and relevant.  His memory was intact, but he stated he felt he had "concentration problems."  He denied delusions and hallucinations, and he was fully oriented.  He had no impulse control problems.  He was noted to "not have significant depression although he state[d] he was discouraged and sad."  He denied anxiety and panic attacks, as well as any suicidal or homicidal ideations.  He reported some nightmares, averaging five per year.  The examiner opined that the Veteran did not meet the DSM-IV criteria for posttraumatic stress disorder.  No psychological tests were completed.  The Veteran was diagnosed with major depression secondary to problems associated with his lumbar disorder, and relationship and financial problems.  He was assigned a GAF score of 56.

In March 2003, the Veteran had a negative depression screen.  He was later seen for counseling, and was noted to have been off of psychotropics for several months.  He currently used a sleep aid medication when necessary.  He reported experiencing mild depressive symptoms, including low self-esteem, difficulty dealing with unstructured time, generalized anxiety, and mild panic attacks (shortness of breath, sudden increase in anxiety, fatigue, "sinking feeling," and increased heart rate) about twice a week.  He continued to work as a grocery store supervisor.  He was pleasant, with a mildly dysphoric mood upon mental status evaluation.  His affect was superficially euthymic.  He was assessed with dysthymia, and assigned a GAF of 55.

In January 2004, during a behavioral health assessment, the Veteran stated he had a particularly difficult time in November and December 2003 due to the loss of a baby pre-term, the loss of a bid on a house, the death of an aunt, and problems with his lumbar spine.  He was noted to be on Serzone and Quetiapine.   In June 2004, he complained of feeling frustrated with work, his fiancé and VA.  In August 2004, he reported increased depression and significant anxiety, without thoughts of self-harm.  He reported he was unable to work, but the social worker provided a letter to his employer requesting that the Veteran be permitted to work part-time for one week, and be permitted to return to work the next week.  He specifically denied suicidal and homicidal ideation.

In December 2005, the Veteran reported he had not taken medication for his depression for over a year because he had relationship problems and just stopped taking them.  He denied any crisis with anxiety, PTSD or depression. 

In February 2006, the Veteran moved and transferred his care to the VA system in Florida.  He reported he had not taken psychiatric medications in over one year, "due to relationship problems."  He reported he did not have any acute issues at that time.

In March 2007, the Board remanded the Veteran's claim for an increased rating so that additional treatment records could be obtained and so that the Veteran could be afforded a new VA examination.

In April 2007, the Veteran provided an updated Florida address and phone number.

In October 2007, during a VA medical assessment for hypertension, the Veteran complained of depression due to his wife's recent molar pregnancy with hysterectomy and chemotherapy.  

In September 2008, the Appeals Management Center (AMC) sent the Veteran notice that he would be contacted by the West Palm Beach VA Medical Center (VAMC) to schedule an examination in conjunction with his increased rating claim.  

The Veteran scheduled "core screening questionnaires" and an initial evaluation/interview with a psychology technician by telephone in September 2008.  After finally scheduling a time, however, the Veteran called and cancelled the evaluation.  

In September 2008, during treatment for his hypertension and diabetes, the Veteran indicated that, psychiatrically, he had complaints of being mildly irritable, and "upset" regarding his diabetes.

VA treatment records from November 2008 show that the Veteran was "very upset" and tearful upon discussing his diabetes.  

In November 2008, the West Palm Beach VA Medical Center  sent the Veteran a letter asking him to call to schedule a VA examination.

Following two phone calls and a letter, the Veteran failed to report to a VA examination scheduled in November 2008.

In December 2008, the AMC again sent a letter to the Veteran stated that a VA Medical Center would be in contact to schedule a VA examination, and that the consequences of failing to report for an examination included denial of his claim.

Subsequent to two phone calls and a letter sent by Federal Express, the Veteran failed to report for a December 2008 VA examination.

In June 2009, the AMC again sent correspondence to the Veteran stating that his local VA Medical Center would be contacting him to schedule a VA examination in conjunction with his claim on appeal.  

The letter the VA Medical Center sent to the Veteran in June 2009, indicating he was scheduled for a VA examination in less than two weeks, was sent to the Veteran's correct address of record at the time.  The Veteran failed to report to this examination.

In September 2009, the AMC sent a letter to the Veteran attempting to clarify his current address.

In July 2010, the Board remanded the claim, again, so that the Veteran could be given one more opportunity to report to a scheduled VA examination.  The Board observed that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A claimant must keep VA informed of his whereabouts. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Also, the United States Court of Appeals for Veterans Claims (Court) has clearly held that, if a claimant does not do so, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In July 2010, the VA Medical Center attempted to call the Veteran at two numbers he had provided.  One number was noted to be incorrect, and the other was out of service.

In August 2010, the AMC contacted the Veteran's bank, to which his direct deposit was attached, and sought his current address.  The bank provided a Florida address to VA.  It was the address used by the VA Medical Center to schedule the Veteran's June 2009 VA examination.

In September 2010, the VA Medical Center sent the Veteran a letter requesting that he call to schedule a VA examination.  Additionally, the AMC sent the Veteran a letter (at his newly bank-provided address) requesting that he submit release forms for any treatment he had received for his psychiatric disorders.

The Veteran failed to report to VA examinations scheduled in July and September 2010.

The representative noted "from the record, apparently the Veteran now resides in Florida, and it has been somewhat difficult in tracking him down; bottom line, he has filed to report for several scheduled examinations."

The Board notes that although there are very limited treatment records for the Veteran's major depression, or behavioral health treatment in general, he did continue to use the West Palm Beach VA Medical Center through 2010 for various other health problems.

The Board notes that the available evidence in the claims file reveals that the Veteran's major depression improved between 2005 and the present.  From 2003 to approximately December 2004 the Veteran was on continuous medication to control the his disorder.  On December 22, 2005, however, the Veteran stated he had been off his medications for a year.  Therefore, from at least December 22, 2005 onward the Veteran was not on continuous medication for his psychiatric disorders.  The record also shows that since December 2005, the Veteran has not had ongoing psychiatric treatment, although he does occasionally complain of depressive symptoms during treatment for other health problems.

Prior to December 22, 2005, the Veteran complained of a depressed mood, anxiety, sleep impairment, and panic attacks.  In May 2002, his motor activity was noted to be agitated, his speech pressured, and his mood anxious.  During his October 2002 VA examination he denied panic attacks, but described a "blah" mood.  In March 2003, he described mild, twice weekly panic attacks mild depressive symptoms.  He also stated he had been off his medication for a couple of months.  In January 2004, following the death of a family member, a VA social worker provided the Veteran a note to work 20 hours a week for one week; he was able to return to full-time work the following week.  Throughout this appeal period, the Veteran was  noted to have poor insight and judgment, and his actions (stealing from his company) demonstrated poor judgment in 2002.  

In 1998, prior to his 2002 claim, the Veteran received in-patient treatment, in part, because of thoughts of suicide.  He did not have an intent or plan at the time.  He was discharged with a GAF of 65, showing mild symptoms, and he has continually denied suicidal thoughts since this hospitalization.  Significantly, by 2002 he described his depressive symptoms as mild.  

While some of the Veteran's symptoms during the appellate term since April 30, 2002, have fit the criteria listed in a 50 percent (impaired judgment, one occasion of pressured speech, panic attacks occurring more than once a week) the preponderance of the evidence shows that his symptoms prior to December 22, 2005 most nearly approximated the criteria in a 30 percent rating.  During that term the Veteran's major depression was not manifested by flattened affect, circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  The records show complaints from the Veteran that his lumbar spine affected his ability to work, but the impact of that is the subject of a separate claim addressed below.  The Veteran's heightened symptoms in 2002 stemmed from significant problems in his life at that time.  He was fired for misuse of a company credit card, arrested, and his girlfriend at the time broke up with him so he was forced to move home with his parents.  During this period he had increased symptoms; however, this was a transient increase, as he was able to move on from this period of his life rather quickly.  He appeared to have flourished at a his employment with a grocery store, where he eventually became a supervisor.  He was able to form a new relationship with a woman who later became his fiancé.  He also maintained a good relationship with his parents, with whom he lived.  There was an indication in the record he did not see his friends anymore due to their ties with substance abuse, from which he was admirably abstaining.  He discontinued his medications for a period of months in 2003, and did not seek in-patient or out-patient treatment for a large portion of the period on appeal.

Global assessment of functioning scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Veteran's GAF scores for the period prior to December 22, 2005, were 56 and 55, which are reflective of moderate symptoms.  The Board considered the GAF scores in the context of the entire record and finds that the preponderance of the evidence compels a finding that a 30 percent rating, but no higher, is warranted for the period prior to December 22, 2005, as both the GAF scores and the symptoms documented in the record are of an overall moderate severity during that term. 

Due in large part to the Veteran's repeated failure to report to any scheduled VA examinations after 2002, the evidence demonstrates that beginning December 22, 2005 his major depression was not severe enough either to interfere with occupational and social functioning or to require continuous medication.  While his symptoms for this period most nearly approximate a noncompensable rating for major depression, the Veteran is currently in receipt of a 10 percent rating for this time period, and the Board will not reduce that rating.

As demonstrated by the record above, the Veteran failed to report to six VA examinations between 2008 and 2010.  He was provided repeated notice by VA of the possible consequences of failing to report for examinations in the March 2007 and July 2010 Board remands, as well as in correspondence from VA dated in November and December 2008, and June 2009.  As noted in the July 2010 remand, there is no burden on the VA to "turn up heaven and earth" to find a Veteran.  Hyson.  According to the claims file, the last time the Veteran contacted VA was in April 2007 to report a change of address and to withdraw a request for a hearing.  The Veteran's most current address was not provided by him, but by his bank.  The record shows that the Veteran continues to receive treatment from his local VAMC for other health matters.  In September 2008, he scheduled and cancelled an interview with a psychology technician.  

When a claimant fails to report for an examination without good cause scheduled in conjunction with a claim for an increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655.  Most recently, he failed to report to a VA examination scheduled in September 2010.  Neither the Veteran nor his representative has presented any reason for his failure to report for the scheduled examinations.  As such, the VA has met its duty to assist burden, and there is no further duty to assist the Veteran with regard to obtaining a VA examination.

As this claim arose from a grant of service connection for major depression in January 2003, the Board has evaluated the claim based upon the available evidence of record.  From December 22, 2005, the Veteran has indicated he no needs to controls the symptoms of his disorder with continuous medication.  He has complained of stress and depression in 2007 and 2008, as well as mild irritability in 2009, but has not provided any statements regarding this disorder since his July 2004 substantive appeal.  He has not sought mental health services from a VA provider since February 2006, and he has not provided any private treatment records.  Based on his lack of treatment, and his discontinuance of his medication for depression, for the period beginning December 22, 2005, his symptoms more nearly approximate the criteria for a noncompensable rating.  Thus, the Board finds that the previously assigned 10 percent rating for the period since December 22, 2005 is more than adequate.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this regard, the Veteran is competent to give evidence about what he experienced; such as feeling anxiety or depression.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Here, the Board finds that the Veteran was credible in reporting his psychiatric symptoms.  That fact was considered in rendering the decisions reached above.

The Board considered the propriety of a referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The evidence of record shows the rating criteria for the Veteran's major depression adequately describes the symptoms and severity of the disability and addresses them with the scheduler ratings thereunder.  In fact, the Veteran is currently in receipt of a rating higher than what is indicated by the available evidence.  This Veteran's disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, referral for extraschedular consideration is not indicated.  38 C.F.R. § 3.321(b)(1). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  The Court has held that a claim for individual unemployability may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has indicated he has missed work due to his service-connected back disability, but has not submitted evidence of unemployability, or indicated that his psychiatric disorder has affected his employability.  As such, a claim for total disability evaluation based on individual unemployability due to service connected disorders has not been initiated.

The Board also considered the doctrine of reasonable doubt.  Except where otherwise indicated the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

For the period prior to December 22, 2005, an initial rating of 30 percent for major depression is granted subject to the laws and regulations governing the award of monetary benefits.

For the period from December 22, 2005, a rating in excess of 10 percent for major depression is denied.


REMAND

In August 2004, the Veteran submitted a timely notice of disagreement regarding a November 2003 rating decision.  He specifically disagreed with the initial 10 percent ratings he was assigned for radiculopathy of his bilateral lower extremities, and with the 20 percent rating that was retroactively assigned for his postoperative residuals of a laminectomy at L4-5, to include muscle spasms and lumbar pain.  As such, a statement of the case must be issued concerning these issues.  Manlincon v. West, 12 Vet. App. 242  (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issues of (1) entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity; (2) entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity; and (3) entitlement to a rating in excess of 20 percent for postoperative residuals of a laminectomy at L4-5, to include muscle spasms and lumbar pain.  The Statement of the Case must be sent to the latest address of record for the Veteran.  Inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b)(2011). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


